Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 1 of 12




          EXHIBIT 28
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 2 of 12
                                    CONFIDENTIAL

                                                                    Page 1

1                   IN THE UNITED STATES DISTRICT COURT
2                      NORTHER DISTRICT OF CALIFORNIA
3       -------------------------------X
4       SOCIAL TECHNOLOGIES LLC,
5                       Plaintiff,
                                                CIVIL ACTION FILE
6             vs.                               NO. 3:18-CV-05945-VC
7       APPLE INC.,
8                       Defendant.
9       -------------------------------X
10
11
12                                   CONFIDENTIAL
13                         VIDEOTAPED DEPOSITION OF
                                     JUSTIN GRANT
14
                                   June 12, 2019
15                                    9:35 A.M.
16                           1075 Peachtree Street
                                      Suite 3625
17                               Atlanta, Georgia
18              Lee Ann Barnes, CCR-1852B, RPR, CRR, CRC
19
20
21
22
23
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 3 of 12
                                    CONFIDENTIAL

                                                                  Page 65

1                     THE WITNESS:       I have no idea.
2              Q.     (By Ms. Mazzello)          Was it after Apple
3       announced its Memoji software feature at the
4       Worldwide Developers Conference in 2018?
5                     MR. HECHT:      Objection to form.
6                     THE WITNESS:       Again, I don't know.
7              Q.     (By Ms. Mazzello)          Did Mr. Bonet ever
8       tell you that if you could convince counsel to
9       work on contingency, then you would receive a
10      portion of any money from this litigation?
11                    MR. HECHT:      Objection.
12                    THE WITNESS:       Can you repeat that again?
13             Q.     (By Ms. Mazzello)          Did Mr. Bonet ever
14      tell you that if you could convince counsel to
15      work on contingency, then you would receive a
16      portion of any money from this litigation?
17                    MR. HECHT:      Object -- same objection.
18                    THE WITNESS:       I believe he did.
19             Q.     (By Ms. Mazzello)          When was that?
20             A.     I don't remember at all.
21             Q.     Did you proceed to find counsel for
22      Social Technologies in connection with this
23      litigation?
24                    MR. HECHT:      Objection to form.
25                    THE WITNESS:       I -- I attempted to help

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 4 of 12
                                    CONFIDENTIAL

                                                                  Page 66

1              finding counsel with Sam.
2              Q.     (By Ms. Mazzello)          And what did you do
3       to help find counsel?
4              A.     Made phone calls to the people that I
5       knew and -- and did Google searches to find
6       trademark counsel.
7              Q.     Was Peter Dee one of the people that you
8       called?
9              A.     He was.
10             Q.     Did you know Peter Dee prior to this
11      litigation?
12             A.     I did.
13             Q.     How did you know him?
14             A.     We worked on an app together.
15             Q.     What app did you work on?
16             A.     Marinastream.
17             Q.     Was Peter Dee an attorney for -- well,
18      who was developing the Marinastream app, other
19      than just you, if anyone?
20             A.     A couple of developers, development
21      firms.
22             Q.     Was Peter Dee advising on the
23      development of the Marinastream app?
24             A.     What would you consider "advising"?
25             Q.     Was Peter Dee providing legal advice

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 5 of 12
                                    CONFIDENTIAL

                                                                 Page 142

1       effectively the handshake agreement to work on it.
2              Q.     Prior to May 22, 2018, FlexDev had not
3       done any work on the MEMOJI application; correct?
4              A.     Aside from research, no.
5              Q.     Prior to May 22, 2018, there was no code
6       for the MEMOJI application; correct?
7              A.     Correct.
8              Q.     Prior to May 22, 2018, there was not a
9       functioning MEMOJI application; correct?
10             A.     Correct.
11                    MR. HECHT:      Objection to form.
12             Q.     (By Ms. Mazzello)          And you mentioned a
13      handshake agreement to work on the MEMOJI
14      application; correct?
15             A.     Yes.
16             Q.     Was that agreement ever put into
17      writing?
18             A.     It was not.
19             Q.     There were no emails confirming this
20      agreement to work on the MEMOJI application?
21             A.     No.
22             Q.     There were no text messages confirming
23      this agreement to work on the MEMOJI application?
24             A.     Not that I know of.
25             Q.     There was no signed agreement, like the

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 6 of 12
                                    CONFIDENTIAL

                                                                 Page 151

1              Q.     (By Ms. Mazzello)          This email does
2       nothing to jog your memory about when Mr. Ashraf
3       began working on the code for the MEMOJI app?
4                     MR. HECHT:      Objection.
5                     THE WITNESS:       No.
6              Q.     (By Ms. Mazzello)          Were you aware that
7       Apple announced its Memoji software feature on
8       June 4, 2018?
9              A.     Yes.
10             Q.     How did you become aware of that?
11             A.     I believe I saw a news article, with
12      somebody on stage from a long ways away, with
13      Memoji all across the black background, and it
14      said "Memoji."
15             Q.     And what did you do after you learned of
16      this -- of Apple's announcement?
17                    MR. HECHT:      Objection to form.
18                    THE WITNESS:       I sent Idrees an email
19             with a link.
20             Q.     (By Ms. Mazzello)          Did you get in touch
21      with Mr. Bonet?
22             A.     Yes.    I probably -- I don't recall
23      exactly, but I would -- I almost certainly called
24      him.
25             Q.     And what did you say to him, to

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 7 of 12
                                    CONFIDENTIAL

                                                                 Page 152

1       Mr. Bonet?
2                     MR. HECHT:      Objection to form.
3                     THE WITNESS:       "Did Apple just steal
4              MEMOJI?"
5              Q.     (By Ms. Mazzello)          And what did he say
6       in response?
7              A.     I can't recall exactly.             Something along
8       the lines of, "I think so."
9              Q.     Did he tell you to have your coder start
10      working on the MEMOJI app?
11                    MR. HECHT:      Objection to form.
12                    THE WITNESS:       Not that I can recall.
13             Q.     (By Ms. Mazzello)          Had your coders
14      already started working on the MEMOJI app?
15             A.     I can't remember, honestly.             I want to
16      say yes.      But...
17             Q.     Well, I don't want you to guess.
18             A.     Okay.    I won't guess.
19             Q.     After this conversation with
20      Mr. Bonet -- or I'll strike that.
21                    Following Apple's announcement, when did
22      you have the conversation that you just described
23      with Mr. Bonet?
24             A.     When I -- when I saw that news article,
25      I believe, shortly after.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 8 of 12
                                    CONFIDENTIAL

                                                                 Page 153

1              Q.      And at that point, did
2       Social Technologies have counsel related to the
3       MEMOJI trademark?
4                      MR. HECHT:     Objection.
5                      THE WITNESS:      No.
6              Q.      (By Ms. Mazzello)         Following this
7       conversation with Mr. Bonet, did Mr. Bonet ask you
8       to help him retain counsel?
9              A.      Yes.
10             Q.      When did that conversation happen?
11             A.      I don't know.
12             Q.      Do you think it was more than one day
13      after Apple's June 4 announcement?
14                     MR. HECHT:     Objection.
15                     THE WITNESS:      Again, I don't know.
16             Q.      (By Ms. Mazzello)         Do you think it was
17      more than two weeks after Apple's announcement?
18                     MR. HECHT:     Objection.
19                     THE WITNESS:      I still don't know,
20             honestly.
21             Q.      (By Ms. Mazzello)         Okay.
22                     MR. HECHT:     Do you want to take a break
23             soon?
24                     MS. MAZZELLO:       Yeah.     Sure.    We can take
25             a break now, actually.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
        Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 9 of 12
                                    CONFIDENTIAL

                                                                 Page 233

1              A.     Not individually, no.
2              Q.     Did you reach out to your friends to
3       tell them to download the Social Technologies'
4       MEMOJI app in some collective way?
5              A.     Yes.
6              Q.     In what way was that?
7                     MR. HECHT:       Objection.
8                     THE WITNESS:        I invited them, on the
9              Facebook page, to like it, and then I post
10             it.
11             Q.     (By Ms. Mazzello)           Did you reach out to
12      any family to download the app?
13             A.     No.
14             Q.     Are you aware of any of your family
15      members downloading the Social Technologies app?
16             A.     No.
17             Q.     Are you aware of any of your friends
18      downloading the Social Technologies MEMOJI app?
19             A.     Maybe one.
20             Q.     Do you know whether Mr. Ashraf reached
21      out to his friends to ask them to download the
22      Social Technologies MEMOJI app?
23             A.     I have no idea.
24             Q.     And if you look just one line up,
25      there's another email from Mr. Bonet.                   And at the

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
       Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 10 of 12
                                   CONFIDENTIAL

                                                                 Page 274

1                    Exhibit 88 is marked FlexDevGrant -402,
2       and it was sent from you to Social Technologies on
3       November 6, 2018; correct?
4              A.    Yes.
5              Q.    And if you look at the links, these all
6       relate to Mr. Anthony's app; correct?
7              A.    Yes.
8              Q.    And am I right, that all of these links
9       were created -- are images that were created on
10      November 1, 2018; is that right?
11             A.    It looks to be accurate.
12             Q.    On November 1, 2018, is that around when
13      you first became aware of Mr. Anthony's app?
14                   MR. HECHT:       Objection.
15                   THE WITNESS:        No.
16             Q.    (By Ms. Mazzello)           No?      When did you
17      become aware of his app?
18             A.    If I remember correctly, August of 2018.
19             Q.    And how did you become aware of
20      Mr. Anthony's app?
21             A.    Through Google searching.
22             Q.    The app was not available on any App
23      Store at that time; is that right?
24                   MR. HECHT:       Objection.
25                   THE WITNESS:        I don't recall if it was

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 11 of 12
                                   CONFIDENTIAL

                                                                 Page 275

1               or not.
2               Q.   (By Ms. Mazzello)           In the Google
3       searching that you did to come across
4       Mr. Anthony's app, was the app available for
5       download from any source that you could locate?
6                    MR. HECHT:       Objection.
7                    THE WITNESS:        I don't think so.
8               Q.   (By Ms. Mazzello)           And what did you do
9       after you found the app on August -- in August of
10      2018?
11              A.   Let me rephrase.          I didn't find the
12      actual app, I don't think.             I'm -- I think I found
13      that it, at one time, existed.               And I also found
14      his Facebook page.
15              Q.   Did you reach out to Mr. Anthony?
16              A.   I did.
17              Q.   Around when was that?
18              A.   I believe in August of 2018.
19              Q.   Why did you reach out to him?
20              A.   To get in contact with him and -- and
21      ask him about his app.
22              Q.   What did you ask him about his app?
23              A.   When was it available, a number of
24      questions.
25              Q.   And why did you want to know this

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-05945-VC Document 125-28 Filed 10/30/19 Page 12 of 12
                                   CONFIDENTIAL

                                                                 Page 276

1       information?
2              A.    Because it was -- at the time, I had
3       come to understand that the -- it was important
4       that the first use of the name -- it was important
5       that whoever had the first use of the name, that
6       that was valuable.
7                    And so I -- I searched to see if anybody
8       had used the name for an app before Lucky Bunny.
9              Q.    Were you concerned that
10      Social Technologies might lose its litigation
11      against Apple if it did not have rights prior to
12      Lucky Bunny's first use?
13                   MR. HECHT:       Objection.
14                   THE WITNESS:        I don't think I ever
15             thought that.
16             Q.    (By Ms. Mazzello)           After you contacted
17      Mr. Anthony, did he respond to you?
18             A.    He did.
19             Q.    And what did he say?
20             A.    We scheduled a phone call and had a
21      conversation about his application and the history
22      of his application and where -- where and -- you
23      know, how he came up with the idea.                Just kind of
24      the basics.
25             Q.    Did you tell him that

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
